Exhibit 10.2

***Text Omitted and Filed Separately

With Securities and Exchange Commission

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 of the

Securities Exchange Act of 1934, as amended.

Confidential

FIRST AMENDMENT TO RESEARCH AND LICENSE AGREEMENT

This First Amendment to Research and License Agreement is entered into as of
November 26, 2013, by and between Technion Research and Development Foundation
Ltd., a company formed under the laws of Israel, having a place of business at
the Technion City, Haifa 32000, Israel, and Elmo( Pharmaceuticals Ltd., a
company formed under the laws of Israel, having a place of business at 14
Shenkar St. Herzelia, Israel (together, the “Parties”).

 

WHEREAS,    the Parties executed that certain Research and License Agreement on
August 29, 2013 (the “License Agreement”); and WHEREAS,    the Parties wish to
replace the list of Development Milestones (as defined in the License Agreement)
attached as Exhibit B to the License Agreement with the list specified in
Exhibit B attached hereto.

NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

 

  1. Exhibit B

Exhibit B to the License Agreement is hereby replaced with Exhibit B attached
hereto.

 

  2. General

Except for the terms revised herein, all other terms and conditions of the
License Agreement shall continue to apply and shall remain in full force and
effect.

IN WITNESS WHEREOF, the Parties have caused this First Amendment to Research and
License Agreement to be executed by their duly authorized representatives as of
the date first written above.

 

Technion Research and Development Foundation Ltd.    

Eloxx Pharmaceuticals Ltd.

 

By:  

/s/ Oded Shmueli

    By:  

/s/ Silvia Noimain

  Name: Oded Shmueli     Name: Silvia Noimain   Title: Authorized Signatory    
Title:        

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit B

Development Milestones

 

1. Within 6 months from the execution of the Agreement, the Licensee shall
actually receive Funding in the aggregate amount of [...***...]. If at the end
of said 6 months from the execution of the Agreement the Licensee has not
received the Funding or if at the end of 24 months from the execution of the
Agreement the Funding was not completed in accordance with the irrevocable
commitments to be presented within said 6 months from the execution of the
Agreement, the milestone shall be deemed not to have been fulfilled.

“Funding” shall herein mean solely the following:

 

  a. Immediately available cash infusions, whether by investments in the
Licensee’s equity, debt or other instruments, or by funding provided by the
Office of the Chief Scientist any other comparable governmental program, Israeli
or international, or any multinational company (“Non Dilutive Fund Providers”);

 

  b. Irrevocable commitments to provide funding as immediately- available cash
infusion upon the occurrence of exiting milestones under Licensee’s existing
agreements with TRDF or Licensee investors, provided, that in any case, such
funding shall be made available within 24 months from the execution of the
Agreement; and

 

  c. Irrevocable commitments to provide funding as immediately available cash
infusion upon the occurrence of technological milestones mutually agreed upon by
the Company and any of the Non Dilutive Fund Providers, and determined by the
Licensee’s Board of Directors as reasonably achievable in the applicable
timeframe, provided, that in any case, such funding shall be made available
within 24 months from the execution of the Agreement.

 

2. The filing of an Investigational New Drug application with respect to a
Licensed Product (as defined in the Agreement) prior to the fourth anniversary
of the Agreement.

 

3. First commercial sale of a Licensed Product in the U.S prior to the
[...***...] anniversary of the Agreement.

***Confidential Treatment Requested